UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7913



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARENCE GOODWIN PERKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. David A. Faber, District
Judge. (CR-93-194, CA-95-1124)


Submitted:   August 29, 1997              Decided:   December 3, 1997


Before HALL and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence Goodwin Perkins, Appellant Pro Se. Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. United States v. Perkins, Nos. CR-93-194;
CA-95-1124 (S.D.W. Va. Dec. 9, 1996). See Lindh v. Murphy, 521 U.S.

___, 65 U.S.L.W. 4557 (U.S. June 23, 1997) (No. 96-6298). We deny

Appellant's motion for a writ of mandamus. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2